WALLER, Chief Justice,
concurring in part and in result:
¶ 39. I agree that Hardison’s Sixth Amendment right to a speedy trial was not violated and that the trial judge erred in denying Hardison his right to a peremptory strike. I write separately only to express my disagreement with the plurality’s assertion that a defendant’s failure to demand a speedy trial does not count against him. Plur. Op. ¶ 9. This Court has “repeatedly held that a defendant’s failure to assert his right to a speedy trial must be weighed against him.” E.g., Young v. State, 891 So.2d 813, 818 (Miss.2005) (citing Watts v. State, 733 So.2d 214, 236 (Miss.1999)). Therefore, I respectfully concur in part and in result.